"Woods, J.
The time of travail, in the sense in which the expression is used in the statutes, commences with the pains which precede child-birth, and which terminate with or soon after that event. Bacon v. Harrington, 5 Pick. 63. How long the time of travail may be, or how long before the birth it may commence, has not, as a question of jurisprudence, been determined in this State.
In the present case one witness states, that late on Sunday evening, which might have been twenty-four hours before the delivery, those pains had commenced, and that after they had commenced the complainant stated to the witness, who was attending her, and who had been called for the purpose of attending her, that the defendant was the father of the child.
*472It does not appear that the witness continued to attend the complainant throughout the term of labor, or that the declaration was made to those who succeeded to her office.
We cannot hesitate to say that the testimony of the witness shows that the declaration was made within the period required by the statute; that it was made to a proper person, she being then in attendance; and that it was to the effect required by the statute for qualifying the complainant to testify in the trial. It ;s not necessary that the declaration should be repeated to each person who may, in succession, minister on the occasion, or that-more than one should actually receive it.
The complainant, having complied with the statute, was correctly admitted to testify, and there must, therefore, be

Judgment on the verdict.